USDC IN/ND case 2:97-cr-00088-JTM-APR document 928 filed 03/16/21 page 1 of 7


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                 )
                                         )
             v.                          )      No. 2:97 CR 88
                                         )
JACOBY WALKER                            )

                         AMENDED OPINION and ORDER1

      This matter is before the court on the motion of defendant Jacoby Walker for a

reduction of his sentence pursuant to 18 U.S.C. § 3582 and the First Step Act of 2018,

H.R. 5682, 115th Cong. (Dec. 21, 2018) (DE # 873), and the court’s sua sponte

consideration of a reduction of defendant’s sentence pursuant to Amendment 782 of the

United States Sentencing Guidelines (DE # 805). For the reasons set forth below, the

court grants the motions (in part) and reduces defendant’s sentence as detailed below.

I.    BACKGROUND

      In 1998, a jury convicted defendant of six charges, four of which (Counts 1, 4, 6,

and 13) related to crack cocaine. (DE # 284.) Count 1 alleged conspiracy with intent to

distribute 5 kilograms or more of cocaine and 50 grams or more of crack cocaine, and

carried a statutory penalty of 20 years to life imprisonment, plus a minimum of 10 years




      1
         The purpose of this order is to replace the court’s prior, vacated order (DE
# 908), in light of the Seventh Circuit’s order remanding for further explanation
regarding Count 13 (DE # 925). The Government has moved to file a supplemental brief
on remand. (DE # 926.) However, the Government has already had a full and fair
opportunity to respond to defendant’s motions seeking a reduction of his sentence,
including his sentence with respect to Count 13, so the motion for supplemental briefing
is denied.
USDC IN/ND case 2:97-cr-00088-JTM-APR document 928 filed 03/16/21 page 2 of 7


of supervised release. Counts 4 and 6 alleged distribution of 5 grams or more of crack

cocaine, and each carried a statutory penalty of 10 years to life imprisonment, plus a

minimum of 8 years of supervised release. (DE # 859.) Count 13, which alleged use of a

minor in drug trafficking, carried a sentence of twice the maximum term of

imprisonment and at least twice the term of supervised release as the drug trafficking

offense. (Id.) Count 12 alleged possession of an illegal firearm and carried a maximum

term of imprisonment of 10 years, and a maximum term of supervised release of 3

years. Count 11 alleged possession of a firearm with a silencer during drug trafficking;

this offense carried a mandatory 30-year term of imprisonment consecutive to any other

term of imprisonment imposed. (Id.)

      At sentencing, the court concluded that defendant was responsible for more than

150 kilograms of cocaine and 1.5 kilograms of cocaine base (crack). (DE ## 464, 859.)

Defendant’s sentencing range under the United States Sentencing Guidelines was life

imprisonment. The court grouped Counts 1, 4, 6, and 13 together for sentencing

purposes. Ultimately, the court sentenced defendant to life on Counts 1, 4, 6, and 13,

and 120 months on Count 12, all to be served concurrently; an additional 30-year

consecutive term of imprisonment was imposed for Count 11.

      Defendant’s prior attempts to reduce his sentence based on Amendments to the

Sentencing Guidelines failed. However, the court decided, sua sponte, to consider a

reduction in defendant’s sentence pursuant to Amendment 782 (DE # 805); the court

now rules on the effects of that Amendment herein. Through appointed counsel,


                                            2
USDC IN/ND case 2:97-cr-00088-JTM-APR document 928 filed 03/16/21 page 3 of 7


defendant has also moved for a reduction of his sentence pursuant to the First Step Act

of 2018. (DE # 873.) All motions are fully briefed and ripe for ruling. All supplements,

filings, and letters have been considered.

II.    DISCUSSION

       The First Step Act of 2018 independently authorized a district court to resentence

eligible defendants as if the statutory penalties of the Fair Sentencing Act of 2010, Pub.

L. No. 111-220, S. 1789, 111th Cong. (Aug. 3, 2010), were in effect at the time of the

original sentencing. The purpose of the First Step Act was “to address the disparities

between sentences for crack and powder cocaine.” United States v. Shaw, 957 F.3d 734,

735 (7th Cir. 2020).

       The parties appear to be in agreement that at least Counts 4 and 6 are eligible for

First Step Relief Act under Shaw, 957 F.3d at 735. Counts 1 and 13 are also eligible, then,

as they were grouped with Counts 4 and 6 for sentencing purposes. United States v.

Hudson, 967 F.3d 605, 611 (7th Cir. 2020) (“a defendant's conviction for a covered offense

is a threshold requirement of eligibility for resentencing on an aggregate penalty”).

       Having concluded that defendant is eligible for First Step Act relief as to Counts

1, 4, 6, and 13, the court now considers whether a reduction in defendant’s sentence is

appropriate as to those counts. As recommended by Shaw, 957 F.3d at 741-42, the court

considers defendant’s pre-sentence and post-sentence conduct, including but not

limited to the relevant factors in 18 U.S.C. § 3553(a), in deciding how to exercise its

discretion in response to defendant’s request. The court’s prior consideration of the


                                             3
USDC IN/ND case 2:97-cr-00088-JTM-APR document 928 filed 03/16/21 page 4 of 7


§ 3553(a) factors explained at sentencing remains valid. The court has considered

defendant’s argument that he has completed over 5,000 hours of educational and

vocational training while incarcerated, including earning his GED. (DE # 888 at 1-2.)

Notably, defendant has earned an Associate of Arts degree from Indiana State

University while incarcerated and earned placement on the Dean’s List. (Id. at 2; DE

# 873 at 8.) The court also acknowledges that defendant has incurred only 3 institutional

infractions in the two decades since sentencing. (Id.) The court has considered the

statements of family and friends submitted in support of his motion. (E.g., DE ## 874,

888.) However, the court also notes that defendant operated as a key part of a serious

and dangerous drug conspiracy. Defendant employed a minor in the drug operation,

and possessed a firearm silencer. Further, the value of deterrence, both for defendants

and for others, is a significant consideration.

       The court has also thoroughly considered the advisory Sentencing Guidelines

range applicable to defendant. When the court applies Amendment 782 (also known as

the “Drugs Minus Two” amendment) to defendant’s drug charges (Counts 1, 4, 6, and

13), his sentencing range becomes 360 months to life. (DE # 859.) The court finds that

the lowest end of this range, 360 months, is appropriate in this case for Counts 1, 4, 6,

and 13. Although the court acknowledges it has the discretion to go even lower than the

Guidelines minimum, it declines to do so for the reasons articulated above. The court

finds a 360-month term of incarceration on Counts 1, 4, 6, and 13 to be appropriate and

reasonable, even in light of the mandatory 30-year consecutive term which must be


                                              4
USDC IN/ND case 2:97-cr-00088-JTM-APR document 928 filed 03/16/21 page 5 of 7


served on Count 11 for possession of a firearm silencer and which is not affected by the

First Step Act or Amendment 782. Dean v. United States, 137 S. Ct. 1170 (2017) (allowing

courts to consider mandatory consecutive sentences under 18 U.S.C. § 924(c) when

fashioning a sentence for predicate offenses).

       Next, the court must ensure that defendant’s term of imprisonment conforms to

the effects the Fair Sentencing Act had on the statutory penalties applicable to

defendant. Defendant argues that, because the jury did not determine any quantity of

crack involved when issuing its verdicts, the crack counts should be subject to the most

lenient statutory maximum and minimum under 21 U.S.C. § 841(b)(1) (specifically, a 20-

year maximum term of imprisonment). However, defendant’s argument in this regard

is essentially another attempt to advocate for the applicability of Apprendi v. New Jersey,

530 U.S. 466, 483 (2000), to his case. This is the same argument defendant has raised in

prior petitions under 28 U.S.C. § 2255 and pursuant to Amendments to the Sentencing

Guidelines. (E.g., DE ## 604, 638.) The court will not reconsider these arguments now.

       Defendant was convicted of Count 1, which alleged conspiracy with intent to

distribute two substances: 5 kilograms or more of powder cocaine, and 50 grams or

more of crack cocaine. Given the amount of powder cocaine at issue, and because

defendant had a prior qualifying felony, defendant was, and still is, subject to a term of

imprisonment of 20 years to life on Count 1, regardless of any changes applicable to

sentences involving crack cocaine. 21 U.S.C. § 841(b)(1)(A). A 360-month (or 30-year)

sentence is within these bounds. Counts 4 and 6 charged distribution of 5 grams or


                                             5
USDC IN/ND case 2:97-cr-00088-JTM-APR document 928 filed 03/16/21 page 6 of 7


more of crack cocaine. At the time of sentencing, defendant was subject to a term of

imprisonment of 10 years to life. 21 U.S.C. § 841(b)(1)(B). Post-Fair Sentencing Act, the

statutory minimum and maximum is 0 to 30 years. 21 U.S.C. § 841(b)(1)(C). A 360-

month (or 30-year) sentence is within these bounds, as well. As for Count 13 (use of a

minor in drug trafficking), defendant was and still is subject to twice the maximum

term of imprisonment as under the drug trafficking offense. A 360-month term is within

this limit. The court, therefore, finds that a 360-month sentence on Counts 1, 4, 6, and 13

is appropriate in this case under Amendment 782, the First Step Act, and the Fair

Sentencing Act.

       In accordance with the Fair Sentencing Act, the court also modifies defendant’s

term of supervised release as follows: defendant is sentenced to a 6-year term of

supervised release on Counts 4 and 6, to run concurrently with all other terms of

supervised release. 21 U.S.C. § 841(b)(1)(C).

III.   CONCLUSION

       For the foregoing reasons, the court DENIES the Government’s motion to file a

supplemental response (DE # 926), GRANTS defendant a reduction in his sentence

pursuant to Sentencing Guidelines Amendment 782 (DE # 805), and GRANTS, in part,

and DENIES, in part, defendant’s motion for resentencing under the First Step Act (DE

# 873) as follows:

•      Defendant’s term of imprisonment on Counts 1, 4, 6, and 13 is reduced to 360

       months, to run concurrently with the unaltered term of imprisonment for Count


                                                6
USDC IN/ND case 2:97-cr-00088-JTM-APR document 928 filed 03/16/21 page 7 of 7


      12. (The unaltered term of imprisonment for Count 11 shall continue to run

      consecutively to the terms of imprisonment for Counts 1, 4, 6, 12, and 13.)

•     Defendant’s term of supervised release is reduced to 6 years on Counts 4 and 6

      (to run concurrently with all other terms of supervised release).

                                        SO ORDERED.

      Date: March 16, 2021
                                        s/James T. Moody
                                        JUDGE JAMES T. MOODY
                                        UNITED STATES DISTRICT COURT




                                           7
